        Case 1:20-cv-07682-SHS Document 11 Filed 12/16/20 Page 1 of 1

*~DENTONS                         Timothy J. Straub                                                         Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York , NY 10020-1089
                                  limothy.straub@dentons.com                                                   United States
                                  D   +1 212 768 6821

                                                                                *II. Salans FMC SNR Denton McKenna Long
                                                                                                               dentons.com




December 15, 2020


VIA ECF

                                                                        MEMO ENDORSED
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York , New York 10007


Re:    Angeles v. Suki Home Parties , LLC : Case No. 1:20-CV-07682-SHS

Dear Judge Stein:

We represent defendant Suki Home Parties, LLC ("Defendant") in the above-referenced matter. Together
with counsel for plaintiff, Jenisa Angeles , we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from December 15, 2020 to January 29, 2021 .

Th is requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation . Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted ,


                                                        Isl Timothy J. Straub
                                                         Timothy J. Straub



cc:     All counsel of record (by ECF)

The response to the complaint is due by January 29, 2021. The initial pretrial conference is adjourned to
January 29, 2021, at 11 :00 a.m.

Dated: New York, New York
       December 16, 2020
